Case 3:19-cv-00914-TAD-KLH Document 23 Filed 01/22/21 Page 1 of 1 PageID #: 116




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                   MONROE DIVISION

  U.S. Equal Employment Opportunity Commission,                    Civil Action
    Plaintiff,                                                     No. 19-914

  v.                                                               Judge Doughty

  AH 2007 Management, LP,                                          Magistrate Judge Hayes
   d/b/a Courtyard Monroe Airport, and
  Aimbridge Hospitality, LLC,
   d/b/a Courtyard Monroe Airport,
     Defendants.

                                                ORDER

        Considering the foregoing Motion to Enroll as Additional Counsel of Record;

        IT IS ORDER that the Motion is GRANTED;

        IT IS ORDERED that William H. Payne, IV (La. Bar No. 36617) of the law firm of

 Ogletree, Deakins, Nash, Smoak & Stewart, P.C., is to be enrolled as additional counsel of record

 for Defendants, AH 2007 Management, LP d/b/a Courtyard Monroe Airport and Aimbridge

 Hospitality, LLC d/b/a Courtyard Monroe Airport.

        Monroe, Louisiana, this 22nd day of January, 2021.




                                                     ____________________________________
                                                     JUDGE

                                                                                         45625412.1
